Citation Nr: 1543556	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to October 27, 2010.

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss from October 27, 2010.

3.  Entitlement to service connection for a tumor of the neck, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 (hearing loss) and May 2009 (hypertension and tumor) rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In March 2010, a Board hearing was held in Washington, D.C., before the undersigned Veteran's Law Judge (VLJ) addressing the hearing loss claims only.  A transcript of that proceeding has been associated with the claims folder.  The Board observes that the Veteran in several VA Form 9s dated in April 2011 requested a hearing before the Board.  VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative.  38 C.F.R. § 20.700 (2015).  The Veteran already requested and was provided a hearing before the Board on the issue of entitlement to a higher evaluation for his hearing loss disability.  As the Veteran has already been provided a hearing on this issue, the Board finds that remand for another hearing on the issue of entitlement to a higher evaluation for his hearing loss disability is not warranted.

The Board observes that the Court of Appeals for Veterans Claims (Court) has recently held that a claim for a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) can be inferred as a part of the original claim for a higher initial rating in certain circumstances.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). However, in the present case, the RO considered a formal claim for TDIU and denied such a rating in a September 2009 rating decision.  The Veteran filed a notice of disagreement with this denial, and a Statement of the Case (SOC) was issued in October 2010.  The Veteran did not file a timely substantive appeal of the issue of TDIU.  April 2011 substantive appeals would not be considered timely for the October 2010 SOC, and they did not specifically request TDIU, so the issue has not yet been raised by the Veteran again.  As such, entitlement to TDIU is not currently before the Board.  [pursuant to 38 U.S.C.A. § 7105(a) , the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The Veteran's hearing loss claims were previously before the Board in October 2010.  The claims were remanded so that additional records and examination could be provided.

The Veteran's claims file consists of a paper claims file and virtual records on Virtual VA and VBMS.  All documents were reviewed in conjunction with this decision and remand. 

The issue(s) of entitlement to service connection for hypertension and a tumor of the neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 27, 2010, the Veteran's bilateral hearing loss disability was manifested by an exceptional pattern of hearing loss in the left ear, which resulted in a Roman Numeral XI.  His right ear hearing loss resulted in a Roman Numeral II, at worst.

2.  From October 27, 2010, the Veteran's bilateral hearing loss disability was manifested by an exceptional pattern of hearing loss in the left ear, which resulted in a Roman Numeral XI.  His right ear hearing loss resulted in a Roman Numeral III, at worst.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2010, the criteria for an initial rating in excess of 10 percent, for bilateral hearing loss, have not been met.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).

2.  From October 27, 2010, the criteria for a rating in excess of 20 percent, for bilateral hearing loss, have not been met.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As these initial increased rating claims are downstream issues, and service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony (regarding his hearing loss claim).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Service treatment records and post-service VA and private treatment records have been associated with the claims file or Virtual VA/VBMS.  All identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in 2006, 2008, 2010, 2013, and 2015 to determine the nature and severity of the Veteran's hearing loss disability.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims file and past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports along with the remainder of the evidence of record contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the March 2010 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for these disabilities.  The representative elicited information about the functional impact of the Veteran's hearing loss, and the record was held open so that additional records could be obtained.  The Veteran described his worsening hearing.  The duties imposed by Bryant were thereby met.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule). 

 An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, several of the VA examination reports described the functional effects of the Veteran's hearing loss.

Factual Background and Analysis

In a January 2007 rating decision, the RO granted entitlement to service connection for left ear hearing loss, and provided a 10 percent rating, effective August 14, 2006.  The same rating decision denied entitlement to service connection for right ear hearing loss.  An April 2008 rating decision found clear and unmistakable error with the January 2007 decision, and granted entitlement to service connection for bilateral hearing loss, providing a 10 percent evaluation, effective August 14, 2006.

A private treatment record from the Veteran's employer, from July 2006, noted the Veteran had moderate right ear hearing loss and severe left ear hearing loss.  Only puretone threshold information was provided, without speech discrimination scores.  The Veteran's right ear puretone threshold results did not reveal an exceptional pattern of hearing loss.  His left ear hearing loss was exceptional, with pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 80, 90, 90, and 90 decibels, respectively, for an average of 87.5 decibels.

In December 2006, the Veteran was afforded his first VA audio examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 40, 40, 70, and 70 decibels, respectively, for an average of 55 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 100+ decibels at each level, with an average of 100+ (list on the exam as 105) decibels.  Speech discrimination scores were reported as 96 for the right ear, and untestable for the left ear.  The Veteran had absent reflexes in his left ear.  He reported trouble hearing with background noise, and stated that he turns the television up too loud for his wife's comfort.  

Application of 38 C.F.R. § 4.85 Table VI and VIA to the December 2006 evaluation results in assignment of a Roman Numeral I for the right ear, and Roman Numeral XI for the left ear, for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  (The measurements of the left ear met the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86(a) warranting application of Table VIa.)  

In August 2008, the Veteran provided a July 2008 hearing evaluation from his employer, as well as the results of hearing tests from over the years.  These hearing tests involve hearing thresholds, but do not include Maryland CNC speech recognition scores, and so are not valuable as a specific rating aid for VA purposes.  The Board notes that the employment hearing tests found that the Veteran had severe to profound hearing loss in the left ear, and slight sloping to profound hearing loss in the right ear (July 2008).

Subsequently, the Veteran was afforded a second VA audio examination in August 2008.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 40, 55, 75, and 70 decibels, respectively, for an average of 60 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 100, 105+, 105+, 105+ decibels, respectively, with an average of 103.5 decibels.  Speech discrimination scores were reported as 94 for the right ear, and untestable for the left ear.  The Veteran had absent reflexes in his left ear.  This examination failed to provide information about the functional effect of the Veteran's hearing loss.  

Application of 38 C.F.R. § 4.85 Table VI and VIA to the August 2008 evaluation results in assignment of a Roman Numeral II for the right ear, and Roman Numeral XI for the left ear, for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements for his left ear again met the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86(a).  As such, the higher Roman Numeral from either Table VI or VIa was used (here, Table VIa provided the highest Roman Numeral of XI, in reaching this conclusion, the Board has considered the untestable speech recognition score to be analogous to 0 percent speech discrimination). 

On September 9, 2009, the Veteran underwent audiology testing in relation to a hearing aid check.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 45, 65, 75, and 80 decibels, respectively, for an average of 66.25 decibels.  Pure tone thresholds measured in the left ear were 105 at 1000 Hertz, and not readable at the other frequencies.  Speech discrimination scores were reported as 92 percent for the right ear.  A left ear speech discrimination score was not noted.  The audiologist noted the Veteran's hearing aid needed to be re-programmed to "increase again."  He was "doing well with this at this time.  There has been no infection drainage or other difficulties from the ear."  He was assessed with asymmetrical hearing loss with further slight drop off in the right ear in the lower frequencies. 

Application of 38 C.F.R. § 4.85 Table VI and VIa to the August 2008 evaluation results in assignment of a Roman Numeral II for the right ear, and Roman Numeral XI for the left ear, for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements for his left ear meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86(a).  As such, the higher Roman Numeral from either Table VI or VIa was used (here, either table provided the highest Roman Numeral of XI). 

In March 2010, the Veteran testified before the undersigned VLJ regarding his hearing loss disability.  He stated that his hearing loss had increased in severity; that he previously had not had problems watching television, but that he has had trouble hearing with background noise for a while.  He stated that his hearing aid does not help with background noise.  He reported his last examination for his hearing loss was one year prior, but that his hearing had declined in that year.  He stated his audiologist told him that his hearing was worsening, and stated he may be a candidate for a cochlear implant in the future (this is confirmed in the VA treatment records).  He stated his hearing is "pretty much gone" in his left ear.  He stated that in addition to having difficulty hearing with background noise, that he also cannot hear certain conversations, if the person voice is of a specific tone.  His wife testified that they cannot hold a conversation in the car due to road noise or radio interference.  She stated that he listens to the television at loud levels, and that he can be embarrassed by having to ask people to repeat themselves.  She stated that she does most of the driving because he does not hear sirens.  The VLJ asked the Veteran about his employment, and the Veteran reported he retired when the plant closed in April 2009.

On October 17, 2010, the Veteran was afforded a third VA audio examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 45, 65, 70, and 75 decibels, respectively, for an average of 63.75 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 105+ decibels, with an average of 105 decibels.  Speech discrimination scores were reported as 84 for the right ear, and untestable for the left ear.  This examiner noted the Veteran's hearing loss would have significant effect on his occupation due to difficulty communicating in any situation other than complete silence, and noted that he had hearing difficulty with his current employment.  

Application of 38 C.F.R. § 4.85 Table VI and VIA to the October 2010 evaluation results in assignment of a Roman Numeral III for the right ear, and Roman Numeral XI for the left ear, for the purpose of determining a disability rating.  This results in a 20 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements for his left ear meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86(a).  As such, the higher Roman Numeral from either Table VI or VIA was used (here, both tables provided the highest Roman Numeral of XI). 

In October 2013, the Veteran was afforded a fourth VA audio examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 45, 65, 75, and 75 decibels, respectively, for an average of 65 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were all 105+ decibels, with an average of 105 decibels.  Speech discrimination scores were reported as 88 for the right ear, and untestable for the left ear.  The examiner noted that the Veteran's hearing loss impacted his ordinary life by having to turn the television up very loud, being unable to hear conversations in a group and therefore having to ask others to repeat themselves.  The Veteran stated that communicating in a vehicle was impossible, and that it was "embarrassing when he could not hear certain people at certain functions." 

Application of 38 C.F.R. § 4.85 Table VI and VIA to the August 2008 evaluation results in assignment of a Roman Numeral III for the right ear, and Roman Numeral XI for the left ear, for the purpose of determining a disability rating.  This results in a 20 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements for his left ear meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86(a).  As such, the higher Roman Numeral from either Table VI or VIA was used (here, both tables provided the highest Roman Numeral of XI). 

In February 2015, the Veteran was afforded a fifth VA audio examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 45, 65, 80, and 70 decibels, respectively, for an average of 65 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 105+ decibels, with an average of 105 decibels.  Speech discrimination scores were reported as 84 for the right ear, and untestable for the left ear.  The Veteran described the functional impact of his hearing loss.  He stated that it was hard to understand others when they spoke, and if he was anywhere with significant background noise (the example he provided was a shopping mall) then he could no longer "hear anything but noise."  

Application of 38 C.F.R. § 4.85 Table VI and VIA to the February 2015 evaluation results in assignment of a Roman Numeral III for the right ear, and Roman Numeral XI for the left ear, for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements for his left ear meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86(a).  As such, the higher Roman Numeral from either Table VI or VIA was used (here, either table provided the highest Roman Numeral of XI). 

The Board notes that the Veteran's right ear hearing has, indeed, decreased from 2006 to 2015.  The functional effect caused by his hearing disability is the inability to hear the television, the inability to communicate with background noise, and difficulty communicating (having to ask someone to repeat themselves) in everyday situations.  Nonetheless, the VA examinations above show that the staged ratings of 10 percent disabling prior to October 27, 2010, and 20 percent thereafter, are appropriate ratings.  The Board notes that the Veteran is completely deaf in his left ear, and is relying on his right ear for hearing and communication.  While special monthly compensation is provided for blindness of one eye, it requires deafness of both ears.  38 C.F.R. § 3.350.  Notably at his most recent examination, the Veteran's right ear speech discrimination score was on the low end for a Roman Numeral III rating, and if his hearing worsens again, he should seek additional examination for a higher rating.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such exceptional disability pictures that the available schedular evaluations for the service- connected disabilities are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatologies and provide for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Veteran has indicated that he has some functional disability while working as a result of his hearing loss disability, in that he had difficulty hearing others and he was placed in a hearing conservation program at work.  He testified that he retired from his employment in 2009.  The Board notes that the Veteran's hearing met the exceptional standard for hearing loss, and as such, the regulations provided an additional way for his left ear hearing loss Roman Numeral to be as high as possible.  

The symptoms presented are fully contemplated by the rating schedule.  The rating schedule provides a basis for higher evaluations; however the appellant's hearing loss does not meet those criteria.  The Veteran stated that the functional effect of his hearing loss was a decreased ability to communicate, embarrassment when attempting to communicate, and that his wife drove and helped him with phone conversations.  The extent of his hearing loss is contemplated by the schedular ratings.  The record shows that his hearing loss disability has worsened over the years, and this is contemplated by his staged ratings.  His most recent examination again showed increase in hearing loss, although he was just inside the speech recognition score for the lower Roman Numeral (III).  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to October 27, 2010, is denied.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss from October 27, 2010, is denied.


REMAND

Following the March 2011 statement of the case (SOC) addressing the Veteran's claims for service connection for hypertension and a neck tumor, the Veteran submitted an April 2011 Form 9 substantive appeal.  While the narrative of the Form 9 does specifically address these issues, the Veteran checked the box that he was appealing all the issues listed on the SOC.  The appeal was timely for the issues of entitlement to service connection for hypertension and a tumor of the neck.  

On his Form 9, the Veteran requested a hearing before the Board at the RO in Huntington, West Virginia.  As the RO schedules Travel Board hearings, a remand of these matters is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO or AMC shall take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


